DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-2, 4, 6, 8, 11, 13-14, 18-20 and 23, in the reply filed on 04/04/2022 is acknowledged.
Claims 24-27, 29, 33, 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2022.
Applicants further elect sodium perborate as specific oxidizing agent; oxycodone as specific API and tetraacetylethylenediamine as specific organic accelerant. Claims 1-2, 4, 6, 8, 11, 13-14, 18-20 and 23 read on the elected species and are under examination.

Claims 1-2, 4, 6, 8, 11, 13-14, 18-20, 23-27, 29, 33 and 35-36 are pending, claims 1-2, 4, 6, 8, 11, 13-14, 18-20 and 23 are under examination.

Priority
	Acknowledge is made for priority claiming from US provisional application 62/885049, filed on 08/09/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 and 04/15/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 8, 11, 13-14, 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani (US20150265867) in view of Kugelmann et al. (DE102006047270).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Sarangapani teaches A system and method are provided for deactivation and disposal of a pharmaceutical dosage form. The system and method employ an oxidant and an immobilizing agent placed in a container. The pharmaceutical dosage form is placed into the container, and water is added to the container. A rapid chemical deactivation of the active ingredient or ingredients in the pharmaceutical then occurs by a chemical oxidation process. Upon contact with the water, the immobilizing agent
swells or expands in volume to form a gel or slurry, binding the other components in the container within the gel or slurry, where they remain after disposal. The system can be in the form of a kit, or can be scaled up for use by municipalities or institutions (abstract). One aspect of the invention is a system for disposing of a pharmaceutical dosage form. The system includes a container, an oxidant, and an immobilizing agent. The oxidant is a perborate in the form of particles such as microparticle or nanoparticle. Some embodiments of the system further include an activating agent or catalyst, which assists in the chemical breakdown of a pharmaceutical agent added to the system.
The activating agent is selected from the group consisting of chelating ligands, metal complexes or compounds bound to organic ligands, transition metals and salts thereof, noble metals and salts thereof, metal chelators, water soluble phthalocyanines, aminocarboylates, aminoacids, tetra-amido macrocyclic ligands (TAML), derivatives of tetra-amido macrocyclic ligands, cyclam type ligands, and combinations thereof (page 1, [0007-0012]). In one embodiment, the drug to be deactivated is oxycodone (page 2, [0023]). The amount of oxidant provided per container can be determined according to the intended use of the container. In certain embodiments, an activating agent or catalyst is included in the container to increase the effectiveness of the oxidant and/or to extend the oxidation reaction time. While the oxidant alone may be effective, a catalyst may accelerate the reaction and provide different decomposition patterns that are favorable. Citric acid or citrate salts or suitable polyprotic acids can also be added to the container. The addition of citric acid or citrate enhances the solubility of the opioid molecules (page 2, [0030-0034]). The kit container can take a variety of forms. In one
embodiment, the container 20 is cylindrical with a closed bottom and an open top and can be closed with a lid 36 or other closure. The lid can be separate or integral with the
container (page 4, [0038]). The oxidant or oxidant blend, the catalyst, and the gelling/immobilizing agent are placed in the container in a manner that keeps them separated until the kit is to be used. In one embodiment, for example, the oxidant is placed in one or more small water soluble packages and the gelling agent similarly is placed in one or more small water soluble packages. The packages can be formed of any suitable water soluble material, such as a water soluble polymer, for example, methyl cellulose or polyvinyl alcohol. The contents of packages can have any suitable form, such as powder or compressed tablets in a pouch, sachet, capsule, or bag. The
packages can be fixed to the wall(s) and/or floor of the container in any suitable manner, such as with an adhesive. Preferably the container is a "stand-up pouch" or gusseted bag containing barrier polymer lamination and/or metal foil (page 4, [0041]). A method of disposing of a pharmaceutical dosage form, the method comprising:
providing a container containing an oxidant and an immobilizing agent; placing the pharmaceutical dosage form in the container; and adding water to the container, wherein the water is at room temperature or a higher temperature (page 7, [claims 13-14).
Kugelmann et al. teaches a disposal system comprising at least one drug system comprising a drug with abuse potential, multi-layer inactivating agent, wherein the destruction of the drug immediately upon contact of the drug system with the inactivating agent (abstract). In one embodiment, the inactivating agent is sodium perborate and activator for inactivating agent is tetraacetylethylenediamine (claims 1, 10 and 16-17).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Sarangapani is that Sarangapani  do not expressly teach sodium perborate and activator tetraacetylethylenediamine. This deficiency in Sarangapani is cured by the teachings of Kugelmann et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarangapani, as suggested by Kugelmann et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to use sodium perborate as oxidant and tetraacetylethylenediamine as activator in the system and method for deactivation and disposal of a pharmaceutical dosage form because they are suitable oxidant and activator in such system. MPEP 2144.07. Under guidance from Sarangapani teaching oxidant perborate (encompassing sodium perborate as common perborate) and activator, Kugelmann et al. teaching inactivating agent sodium perborate and activator tetraacetylethylenediamine for drug disposal system, it is obvious for one of ordinary skill in the art to use sodium perborate  as oxidant and tetraacetylethylenediamine as activator in the system and method for deactivation and disposal of a pharmaceutical dosage form and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1-2, 8, 11, 13 and 23,  prior arts teach a method for disposing oxycodone dosage form by contacting oxycodone dosage form with an aqueous mixture comprising sodium borate and tetraacetylethylenediamine, and this results in releasing oxycodone from the dosage form and reacting oxycodone with oxidant sodium perborate to reduce the pharmacological activity of oxycodone. Although prior arts are silent about at least one equivalent of oxidizing agent, Sarangapani teaches the amount of oxidant provided per container can be determined according to the intended use of the container, since the purpose is to deactivate API such as oxycodone, it is obvious to use at least one equivalent oxidizing agent to API for completely deactivating API.
Regarding claim 4, prior arts are silent about heating to about 60ºC to 100ºC, and this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is known the chemical reaction (such as oxidation of API by oxidizing agent) is faster at higher temperature and since Sarangapani does teach water at a higher temperature than room temperature, one of ordinary skill in the art would have been motivated to heat the reaction temperature of aqueous reaction mixture from 60ºC to 100ºC and produce instant claimed invention with reasonable expectation of success.
Regarding claim 6, Sarangapani teaches citric acid for enhancing the solubility of the opioid molecules.
Regarding claim 14, Sarangapani teaches oxidizing agent (microparticle, powder) contacting with water, which results in the releasing of oxidizing agent.
Regarding claims 18-19, Sarangapani teaches oxidizing agent in a package in a container with cap, and when API is placed inside the container and water is added, the API is contacting the resulting aqueous mixture and the oxidizing agent is release from package inside container when contacting with water.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613